Circuit Court for Prince George’s County
Case No. CAE 16-18400                           IN THE COURT OF APPEALS
Argued: April 3, 2017
                                                    OF MARYLAND

                                               Misc. Docket AG Nos. 6 & 13
                                                  September Term, 2016



                                           ATTORNEY GRIEVANCE COMMISSION

                                                    OF MARYLAND

                                                            v.

                                               DENISE LEONA BELLAMY


                                                   Barbera, C.J.
                                                   Greene
                                                   Adkins
                                                   McDonald
                                                   Watts
                                                   Hotten
                                                   Getty,


                                                                   JJ.

                                                 PER CURIAM ORDER



                                                   Filed: April 3, 2017
ATTORNEY GRIEVANCE               *   In the
COMMISSION OF MARYLAND
                                 *   Court of Appeals

          v.                     *   of Maryland

                                 *   Misc. Docket AG Nos. 6 & 13

DENISE LEONA BELLAMY             *   September Term, 2016


                         PER CURIAM ORDER

     For reasons to be stated in an opinion later to be filed, it

is this 3rd day of April 2017,

     ORDERED, by the Court of Appeals of Maryland, that the

Respondent, Denise Leona Bellamy be, and she is hereby, disbarred,

effective immediately, from the further practice of law in the State

of Maryland; and it is further

     ORDERED that the Clerk of this Court shall strike the name of

Denise Leona Bellamy from the register of attorneys, and pursuant

to Maryland Rule 19-761, shall certify that fact to the Trustees

of the Client Protection Fund and the clerks of all judicial tribunals

in the State; and it is further

     ORDERED that Respondent shall pay all costs as taxed by the

Clerk of this Court, including the costs of all transcripts, pursuant

to Maryland Rule 19-709, for which sum judgment is entered in favor

of the Attorney Grievance Commission of Maryland against Denise Leona
Bellamy.



           /s/ Mary Ellen Barbera
           Chief Judge